BRANNON, PRESIDENT:
An indictment against Clare Sutter contained two counts, the first charging the unlawful sale of cocaine, the other the keeping in his possession cocaine with intent to sell it. He was tried on the second count, found guilty by a jury, and sentenced to the penitentiary for five years.
•We think the motion to quash the second count was properly overruled. It is based on section 2 of chapter 16, Acts of 1911. The count charges that Sutter “did unlawfully and feloniously have in his possession cocaine and mixtures containing cocaine, with intent then and there to sell, give away and dispense the same, the said Clare Sutter not being then and there a licensed manufacturing pharmacist or chemist, or a wholesale or retail druggist, nor a licensed physician, dentist or veterinary surgeon.” The motion suggested that the second count “fails to negative various methocls under the statute under which the defendant might have cocaine in his possession legally.” The count negatives the exceptions contained in the enacting clause. That conforms to the rule. The further provisions saying that the possession of cocaine, except under certain circumstances, shall be evidence of intent to sell, are not in the enacting clause, but relate to evidence on the trial. The latter exceptions need not be negatived in the indictment.
A state witness, a constable, having a warrant for arrest of John Doe and Richard Roe, suspecting the sale of cocaine, had a'party to apply to Sutter and Murray to purchase it, and the parties went to a room, and the constable watched, and seeing Sutter in the act of sale rushed into the room with a pistol, commanded Sutter to “throw up his hands,” searched him, and found on his person three bottles of cocaine, one of which was given in evidence to the jury. The admission of this evidence is pointed out as error. It is said that it was obtained by unlawful search of the person and by force or threat of shooting. Wharton’s Grim. Evidence, (10th ed.), sec. 518y, reads: “It is not ground for exclusion of an article of demonstrative evidence that it was taken from the possession of the accused, even though it was forcibly taken from him, or that it was obtained by illegal search and seizure.” See Shield v. State, 53 Am. St. R. 17. “Courts do not pause to open up a collateral issue in a *373trial upon tire question whether a wrong has been committed in obtaining information possessed by a witness.” Cluett v. Rosenthal, 43 Am. St. R. 872. “Though papers and other subjects or evidence may have been illegally taken from the possession of the party against whom they are offered, or otherwise unlawfully obtained, this is no valid objection to their admissibility if pertinent. The court will not take notice how they were obtained, whether lawfully or unlawfully, nor will it form an issue to determine that question. This principle is regularly applied to incriminating materials — tools, liquor, documents, etc. — obtained by unlawful search of premises, or unlawful search of the person, or by other unauthorized means.” 1 Greenleaf Ev., sec. 254a. That great work, Wigmore on Ev., vol. 3, see. 2264, ably discusses and sustains this principle. But why go from home, when we have State v. Edwards, 51 W. Va. 220, holding it ?
It is argued that the arrest of Sutter was illegal, there being no warrant for him, the warrant being for fictitious persons. The officer saw the offence committed. Is it necessary to discuss this matter? It is elementary law found in Bishop’s Crim. Procedure, sec. 165-166, that one who sees an act of treason or felony may arrest the offender. 3 Cyd. 884, lays down, “It is both the right and duty of a private person present when a felony is committed, to apprehend the felon without waiting for the issuance of a warrant.” An arresting officer may search the prisoner and remove from his person for evidence articles found. Ex Parte Hurn, 25 Am. St. R. 23. But why is this point made when later a regular warrant was issued, and the party is now under indictment? The court could not turn Sutter loose though the arrest had been unlawful..
After the state had closed its evidence, the judge and attorneys went to another room than the court room, and there a motion to strike out the evidence of the constable was. made, argued and decided against Sutter, when it was discovered that Sutter was not present, and the court had him brought in and stated to him and his counsel that the court would again hear that motion argued; but the prisoner’s counsel in his presence declined to accept the offer. Eollowing many former decisions it is not necessary to re-discuss this subject. "We feel bound *374by them to reverse the judgment and grant a new trial. State v. Parsons, 39 W. Va. 464; State v. Shepherd, 49 W. Va. 452; State v. Detwiler, 60 W. Va. 583.

Reversed' and New Trial Granted.